CHASE, J.
The contract of the Bovaird & Seyfang Manufacturing Company to furnish the Simonds Furnace Company with a boiler and castings was made at Bradford, Pa. By the contract, the goods were to be delivered in New York City, to be included in, and made a part of, the building of said Lynch. This transaction was not a violation of the provisions of sections 15 and 16 of the general corporation law, which prohibit foreign stock corporations transacting business in this state until they comply with the provisions of said sections. Nonresidence is not a bar to the right to file a lien under the mechanic’s lien law of this state, where the material is actually delivered in this state, and used in the construction of the building against which the lien is filed. Campbell v. Coon, 149 N. Y. 556, 44 N. E. 300, 38 L. R. A. 410. The proceeding for a voluntary dissolution of a corporation is purely statutory, and the restraining power of the court is such as is given by the Code of Civil Procedure, § 2428. In re Binghamton General Electric Co., 143 N. Y. 261, 38 N. E. 297.
The mechanic’s lien in this case was not filed against the Simonds Furnace Company, and it is not necessary on this motion to determine whether a lien could be filed against the corporation. The lien is against P. H. Lynch, owner, and his property as described in the lien, only. The filing of such a lien is not prohibited by the order. Reading Hardware Co. v. City of New York, 27 Misc. Rep. 448, 59 N. Y. Supp. 253.
Motion denied.